Citation Nr: 0621591	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-40 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant is entitled to recognition by the 
Department of Veterans Affairs (VA) as the surviving spouse 
of the deceased veteran for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  The veteran is deceased and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The Board notes that although the appellant requested a BVA 
hearing and a local RO hearing on her November 2004 
substantive appeal (VA Form 9), she did not appear for an RO 
hearing scheduled to be conducted in February 2005, and then 
rescheduled for April 2005.  Moreover, she failed to appear 
for a BVA video conference hearing scheduled to be conducted 
in January 2006.  To the Board's knowledge, the appellant has 
offered no explanation as to why she was unable to appear and 
she has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing requests had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2004) [failure to appear for a scheduled 
hearing treated as withdrawal of request].  


FINDINGS OF FACT

1.  The veteran and the appellant were married in August 
1944, and they remained married until the veteran's death in 
September 1989.

2.  The veteran and appellant were separated from the mid-
1950s until the veteran's death.

3.  The separation was due solely to abuse by the veteran; 
the evidence does not show an intent on the part of the 
appellant to desert the veteran.

CONCLUSION OF LAW

The appellant is entitled to recognition by VA as the 
surviving spouse of the deceased veteran for purposes of VA 
benefits.  38 U.S.C.A. §§ 101(3), 5107 (West 2002); 38 C.F.R. 
§§ 3.50, 3.53 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board finds that the agency of original jurisdiction has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this case given the favorable outcome.  

To the extent that any effective dates or disability ratings 
may be assigned based on the Board's decision here, such 
matters will be decided by the RO in the first instance, and 
will not be decided by the Board in this decision.  
Therefore, any failure to notify the appellant as to these 
matters is not prejudicial to her.

II.  Analysis

To be entitled to death benefits as a "surviving spouse" of a 
veteran, a claimant must be of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
who has not remarried or (in cases not involving remarriage) 
has not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  38 U.S.C.A. § 101(3) 
(West 2002); 38 C.F.R. § 3.50 (2005).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2005).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b) (2005).

The Court of Appeals for Veterans Claims has determined that 
38 U.S.C.A. §101(3) and 38 C.F.R. § 3.50(b)(1) set forth a 
two-part test to determine whether a spouse will be deemed to 
have continuously cohabited with the veteran when there has 
been a separation.  Not only must the spouse be free of fault 
at the time of the separation, but it must be found that the 
separation "was due to the misconduct of, or procured by, the 
veteran."  In assessing the reasons for a separation between 
a veteran and his or her spouse, fault or the absence of 
fault is to be determined based on an analysis of conduct at 
the time of the separation.  Gregory v. Brown, 5 Vet. App. 
108, 112 (1993).

There appears to be no dispute in the record that the veteran 
and appellant were legally married in August 1944, and that 
they were still married at the time of the veteran's death. 
The questions that need to be addressed in the instant case 
are whether the veteran and appellant continuously cohabited 
since August 1944 to the date of the veteran's death, and, if 
not, whether the separation was due to the misconduct of, or 
procured by the veteran, without the fault of the appellant.

On her initial June 2003 claim for death benefits, the 
appellant indicated that she had been separated from the 
veteran from the mid-1950s until the date of his death.  This 
is supported by numerous documents submitted by the veteran 
over the years since he left service.  Disability 
compensation and pension claims filed in October 1976, July 
1982, May 1986, June 1987, June 1988, and May 1989 show the 
veteran's confirmation that he was not living with his wife.  
An income and net worth statement completed in September 1983 
also confirms this.  

While it is uncontested that the veteran and the appellant 
were separated and lived apart for the majority of their 
marriage, the appellant contends that her marriage to the 
veteran of 45 years was never dissolved, that neither ever 
remarried, and that there was no intent by her or the veteran 
to divorce.  She asserts that their separation was due solely 
to abusive conduct on the part of the veteran, for which she 
was not at fault.  She therefore asserts that, despite their 
separation, the continuity of their cohabitation should not 
be considered to have been broken.

Consistent with the Court's holding in Gregory, 5 Vet. App. 
at 112, the outcome of this case thus turns on whether the 
separation was due to the misconduct of, or procured by, the 
veteran, and whether the appellant was free of fault at the 
time of the separation.  

There is unfortunately very little evidence of record which 
addresses the reasons for the separation, or the respective 
fault of the parties.  However, as noted above, the statement 
of the surviving spouse as to the reason for the separation 
will be accepted in the absence of contradictory information.  
In this case, the appellant has consistently maintained that 
her separation from the veteran was attributable to his 
abusive behavior and use of alcohol.  There is essentially no 
evidence that contradicts the appellant's contentions as to 
the basis for her separation from the veteran.  

While a July 1982 VA Form 21-526 shows the veteran's account 
of the reasons for his separation from his wife as 
"[i]ncompatibility," the Board believes that this does not 
in fact contradict the appellant's account of the reasons for 
their separation, nor does it purport to assign fault to the 
appellant.  In the proper context, the term 
"incompatibility" might be interpreted as absolving the 
veteran of fault.  However, in the context in which it 
appears, i.e., a small box on a claim form for unrelated 
benefits, the veteran could hardly be expected to expound in 
detail upon the reasons for his separation from the 
appellant.  Accordingly, the Board attaches little weight to 
this single-word entry.

With respect to an intent on the part of the appellant to 
desert the veteran, the Board notes that the appellant 
handled the veteran's funeral arrangements upon his death, 
which is demonstrated by her filing a claim for burial 
benefits to be paid to the funeral home in December 1989, 
some 14 years prior to her claim for VA death benefits.  This 
is consistent with her claim that she held herself out as the 
veteran's wife, despite her separation from the veteran, and 
strongly indicates that she did not intend to desert the 
veteran.  

Given the above, and resolving all reasonable doubt in favor 
of the appellant, the Board finds that the marriage between 
the veteran and appellant suffered a separation, that the 
separation was due solely to misconduct on the part of the 
veteran, and that there was no intent on the part of the 
appellant to desert the veteran.  The Board thus finds that 
the veteran and appellant continuously cohabited since August 
1944 to the date of the veteran's death.  Therefore, the 
appellant is entitled to recognition by VA as the surviving 
spouse of the deceased veteran for purposes of VA benefits.


ORDER

The appeal is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


